         Case 6:19-cv-00360-ADA-JCM Document 1 Filed 06/11/19 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

TIAA COMMERCIAL FINANCE, INC.                  )
f/k/a EVERBANK COMMERCIAL                      )
FINANCE, INC.,                                 )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )               Case No: 6:19-cv-360
                                               )
SOUTHWESTERN COACHES, INC.                     )
and TIMOTHY HANCOCK,                           )
                                               )
         Defendants.                           )

                                           COMPLAINT

         Plaintiff TIAA Commercial Finance, Inc. f/k/a EverBank Commercial Finance, Inc.

(“TIAA”) states its claims against Defendants Southwestern Coaches, Inc. (“SCI”) and Timothy

Hancock (“Hancock”), as follows:

                                              PARTIES

         1.      Plaintiff TIAA is a Delaware corporate entity with its principal place of business in

Parsippany, New Jersey. TIAA is therefore a citizen of Delaware and New Jersey for purposes of

28 U.S.C. § 1332. TIAA appears herein by and through its counsel of record.

         2.      Defendant SCI is a Texas corporate entity with its principal place of business in

Killeen, Texas. SCI is therefore a citizen of Texas for purposes of 28 U.S.C. § 1332. SCI may be

served with process by and through its registered agent for service of process, William T. Wilson,

100 West Adams Ave., Suite 301, Temple, TX 76501, or at whatever location at which he may be

found.




COMPLAINT – Page 1
       Case 6:19-cv-00360-ADA-JCM Document 1 Filed 06/11/19 Page 2 of 5




       3.      Defendant Hancock is an individual who resides in Killeen, Texas. Hancock is a

citizen of Texas for purposes of 28 U.S.C. § 1332. Hancock may be personally served with process

at his usual place of residence, 2907 Tortoise Lane, Killeen, TX 76542-2630, or at whatever

location at which he may be found.

                                JURISDICTION AND VENUE

       4.      The Court has subject matter jurisdiction of this action based upon complete

diversity of citizenship under 28 U.S.C. § 1332. The amount in controversy exceeds, exclusive of

interest and costs, the sum of seventy-five thousand dollars ($75,000.00), as TIAA seeks liquidated

damages in an amount not less than $261,757.96.

       5.      The Court has personal jurisdiction over Defendants because Defendants are Texas

residents.

       6.      Venue is proper in this District and Division because Defendants reside in Bell

County in this District.

                                        BACKGROUND

       7.      On or about December 11, 2014, TIAA and SCI entered into a Master Security

Agreement and Note and Schedule (collectively, the “Loan Documents”), whereby TIAA loaned

$469,835.00 to SCI and SCI promised and agreed to repay same pursuant to certain express terms

set forth in the Loan Documents (the “Loan”). The Loan was secured by a commercial motor

coach bus that SCI owned. SCI defaulted on its repayment obligations on the Loan. TIAA

foreclosed on the collateral and sold the bus in a commercially reasonable manner. After applying

the net proceeds generated by such sale to the indebtedness owed under the Loan, SCI owed a

deficiency balance to TIAA in the amount of $261,757.96, as of January 18, 2019, plus continuing

interest, costs and fees. Despite repeated demands, SCI has failed and refused to pay the deficiency



COMPLAINT – Page 2
        Case 6:19-cv-00360-ADA-JCM Document 1 Filed 06/11/19 Page 3 of 5




amount to TIAA and remains indebted to TIAA under the Loan Documents.

        8.      Defendant Hancock personally guaranteed all obligations and indebtedness owed

by SCI to TIAA under the Loan by signing a Personal Guaranty in December 2014 (“Guaranty”)

in favor of TIAA. Hancock has failed and refused to pay the deficiency amount to TIAA under

the Guaranty.

                            COUNT I – BREACH OF CONTRACT

        9.      TIAA incorporates each of the foregoing allegations as if set forth herein.

        10.     TIAA and SCI entered into the Loan Documents for good and valuable

consideration, each of which is a valid and binding contract. TIAA has fully performed its

obligations under the Loan Documents, but SCI has failed and refused to perform or satisfy its

obligations under the Loan Documents. SCI is in breach of contract by, among other items, failing

to repay the deficiency amount owed to TIAA under the Loan Documents, for which TIAA

hereby sues in the amount of $280,217.83, as of June 10, 2019, plus continuing interest, costs and

fees.

        11.     All conditions precedent to TIAA’s right of recovery against SCI, if any, have been

performed, waived or have occurred.

                            COUNT II – BREACH OF GUARANTY

        12.     TIAA incorporates each of the foregoing allegations as if set forth herein.

        13.     Defendant Hancock executed the Guaranty in favor of TIAA for good and valuable

consideration, which is a valid and binding contract. TIAA has fully performed its obligations

relative to the Loan, but Hancock failed and refused to pay TIAA the deficiency balance that SCI

owes to TIAA under the Loan Documents and the Guaranty, respectively. As a result of Hancock’s

breach of the Guaranty, TIAA has sustained damages. TIAA is therefore entitled to recover its



COMPLAINT – Page 3
       Case 6:19-cv-00360-ADA-JCM Document 1 Filed 06/11/19 Page 4 of 5




damages caused by Hancock’s breach of the Guaranty in the amount of $280,217.83, as of June

10, 2019, plus continuing interest, costs and fees.

        14.     All conditions precedent to TIAA’s right of recovery against Hancock, if any, have

been performed, waived or have occurred.

                               ATTORNEYS’ FEES AND INTEREST

        15.     TIAA incorporates each of the foregoing allegations as if set forth herein.

        16.     As a result of Defendants’ breaches of the respective Loan Documents and the

Guaranty, TIAA has been forced to retain Nesbitt, Vassar & McCown, L.L.P. to prosecute its

claims against Defendants in this case. TIAA hereby seeks to recover from Defendants its

reasonable and necessary attorneys’ fees incurred in the prosecution of this lawsuit against

Defendants under the terms of the Loan Documents. TIAA is also entitled to recover prejudgment

interest at the contractual rate specified in the Loan Documents. TIAA lastly seeks post-judgment

interest and costs of court.

        WHEREFORE, TIAA Commercial Finance, Inc. requests judgment against Defendants

Southwestern Coaches, Inc. and Timothy Hancock, jointly and severally, for actual damages as set

forth herein, attorneys’ fees, pre- and post-judgment interest, costs, and for such other and further

relief, general or special, to which it may show itself to be justly entitled.




COMPLAINT – Page 4
      Case 6:19-cv-00360-ADA-JCM Document 1 Filed 06/11/19 Page 5 of 5




                                   Respectfully submitted,

                                   NESBITT, VASSAR, & MCCOWN, L.L.P.
                                   15851 Dallas Parkway, Suite 800
                                   Addison, Texas 75001
                                   (972) 371-2411
                                   Telecopier - (972) 371-2410


                                   By:    /s/ James M. McCown
                                          James M. McCown
                                          State Bar No. 00788002
                                          jmccown@nvmlaw.com

                                   ATTORNEYS FOR PLAINTIFF
                                   TIAA COMMERCIAL FINANCE, INC.




COMPLAINT – Page 5
